                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR119-085

FRANKLIN JARIUS BROWN




                ORDER ON MOTION FOR LEAVE OF ABSENCE


      Shawn M. Merzlak having made application to the Court for a leave of
absence, and it being evident from the application that the provisions of Local Rule 83.9
have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Shawn M. Merzlak be granted leave of

absence for the following periods: July 17, 2019 through July 22, 2019; July 27,

2019 through August 5,2019.

      This /7^av of July, 2019.


                                        J. RANDAraALL,CHIEF JUDTGE
                                          FNITED/TATES DISTRICT COURT
                                        St)tmfERN DISTRICT OF GEORGIA
